Citation Nr: 1641870	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  10-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD) and lung tumor.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus type 2.

5.  Entitlement to service connection for pancreatic cancer.

6.  Whether new and material evidence has been received with respect to the previously denied claim of service connection for a right elbow disability.

7.  Entitlement to service connection for right elbow disability.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1985 to September 1995 and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, September 2009, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The June 2008 rating decision denied service connection for a low back disability, COPD and lung tumor, diabetes mellitus type 2, and hypertension.  The September 2009 rating decision, in relevant part, denied service connection for pancreatic cancer.  The July 2013 rating decision confirmed and continued a previous denial of service connection for right elbow tendonitis. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in August 2016.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for low back, right elbow, and respiratory disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence supports a finding that the Veteran's pancreatic cancer first manifested during service.

2.  The evidence supports a finding that the Veteran's diabetes was caused by his service-connected pancreatic cancer.

3.  The evidence supports a finding that the Veteran's hypertension was caused by his service-connected pancreatic cancer.

4.  A September 2009 rating decision denied service connection for right elbow tendonitis; the Veteran did not appeal; and VA did not receive new and material evidence within a year of the issuance of the September 2009 rating decision.

5.  Since the last final denial in September 2009, new and material evidence related to the issue of a right elbow disability has been received.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pancreatic cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for diabetes have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The September 2009 denial of service connection for a right elbow disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

5.  New and material evidence has been received to reopen the previously denied issue of service connection for a right elbow disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

      1.  Pancreatic Cancer

The Veteran raised the issue of service connection for pancreatic cancer in a November 2008 statement.  VA treatment records show a diagnosis of metastatic pancreatic endocrine cancer status post pancreatic resection 11/14/08.  See, e.g., January and March 2009 VA oncology notes, in VA treatment records received April 7, 2009, at 1 and 8.  A current disability is shown.

Service treatment records show complaints of abdomen pain with swelling in May 2003.  See also September 2013 statement (detailing history of symptoms).  In May 2015, a VA oncologist opined that these symptoms were most likely secondary to pancreatic cancer.  See May 2015 VA oncology note (in medical treatment records received July 2015).  Based on this medical opinion, Army Command concluded that the Veteran's pancreatic cancer originated in service.  See May 2015 email (in medical treatment records received July 2015); see also September 2015 line of duty determination (in military personnel records received October 2016).  

Based on the above, the Board finds that the Veteran's pancreatic cancer first manifested in service.  Therefore, entitlement to service connection is warranted.

      
2.  Diabetes

The Veteran raised the issue of service connection for diabetes in a June 2007 claim.  VA treatment records shows treatment for diabetes.  See, e.g., VA treatment records received June 18, 2007.  In a May 2010 statement, the Veteran asserted that his diabetes is related to his pancreatic cancer.  In July 2013, the Veteran submitted a letter dated April 2013 from a VA provider.  The author stated that she had seen the Veteran and reviewed his chart.  She noted that the Veteran was being followed by the Diabetes Clinic for very difficult to control diabetes.  She opined that the Veteran's diabetes is more likely than not the result of his metastatic pancreatic endocrine carcinoma, which is secreting glucagon.  See also May 2015 VA oncology note (in medical treatment records received July 2015) (also establishing a causal nexus between the Veteran's pancreatic cancer and his diabetes).

Having reviewed the evidence, the Board finds that the Veteran's current diabetes is secondary (proximately due to or caused by) to his pancreatic cancer.  As already explained, the Board is granting service connection for pancreatic cancer.  Consequently, the Board finds that service connection for diabetes is warranted on a secondary basis.

      3.  Hypertension

The Veteran raised the issue of service connection for high blood pressure in a June 2007 claim.  In it, he indicated that his high blood pressure began in September 2006.  He reported VA treatment from September 2006 to the present.  VA treatment records show a history and current diagnosis of hypertension.  See, e.g., VA treatment records received June 18, 2007.  In a May 2010 statement, he stated that, in Iraq, he was monitored for hypertension during a five-day period and that he had since developed this condition.  At his August 2016 Board hearing, the Veteran asserted that his hypertension was secondary to his pancreatic cancer.  

In May 2015, a VA oncologist stated that the development of hypertension was most likely secondary to the Veteran's pancreatic neuroendocrine tumor (cancer).  

Having reviewed the evidence, the Board finds that the Veteran has hypertension and that his hypertension is secondary (proximately due to or caused by) to his pancreatic cancer.  As already explained, the Board is granting service connection for pancreatic cancer.  As such, service connection for hypertension is warranted on a secondary basis.

Petition to Reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

The RO initially denied service connection for a right elbow disability in a September 2009 rating decision.  The RO's decision was based on a finding that the evidence did not show a current disability or a chronic disability that was related to service.  The Veteran did not appeal the specific denial of service connection for a right elbow disability.  In addition, VA did not receive any new and material evidence within one of the issuance of the September 2009 rating decision.  As such, the September 2009 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.204.

Since the last final denial, the Veteran underwent a February 2013 VA examination for his right elbow.  The examination shows current symptoms of right elbow pain and noted a diagnosis of lateral epicondylitis (tennis elbow).  In a May 2013 addendum opinion, an examiner diagnosed a tear on the extensor tendon with effusion and issued an opinion as to whether this disability was related to service.  Additionally, the Veteran submitted an August 2016 opinion from a private provider that suggests a link between current symptoms and service.

This new evidence relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  


ORDER

Entitlement to service connection for pancreatic cancer is granted.

Entitlement to service connection for diabetes is granted.

Entitlement to service connection for hypertension is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a right elbow disability is granted.



REMAND

Low Back

The Veteran raised the issue of service connection for a low back disability in a June 2007 claim.  VA treatment records show a history of low back pain, diagnosed as lumbago.  See, e.g., May 2007 VA note (in VA treatment records received June 18, 2007 at 2) (showing a history of chronic low back pain, found to be stable and controlled); October 2012 VA primary care note (in VA treatment records received November 12, 2012) (showing diagnosis of right low back pain with right leg pain).

Service treatment records show treatment for chronic low back pain.  In May 1992, the Veteran complained of back pain and reported a one year history.  The examiner diagnosed a possible sprain.  X-rays at the time were normal.  The Veteran again sought treatment for chronic low back pain in July 1995.

In August 2016, the Veteran submitted a letter from a private physical therapist.  The author stated that she had seen the Veteran and reviewed his chart and that the Veteran was followed by their clinic for a low back condition.  She opined that, more likely than not, the Veteran's low back condition is a result of his May 20, 1991, injuries, as noted and first seen by an Army physician on May 29, 1992.  The author did not provide a medical rationale for her opinion.  As such, the Board deems the bare opinion without an explanation insufficient to establish a causal nexus.  The Board however finds that this opinion is sufficient to trigger VA's duty to assist and obtain a medical examination/opinion. 

Additionally, the Veteran was scheduled for a VA examination for his back.  See December 2009 request of physical examination.  This exam, however, was cancelled.  Id.  At the August 2016 Board hearing, the Veteran testified that he did not attend the VA examination for his back because it was scheduled around the same time he had surgery on his liver.  He stated that he called to cancel the VA examination but never got a reschedule date.  The Veteran has shown good cause for his failure to appear at the scheduled VA examination.  On remand, VA should schedule a new VA examination for the Veteran's back.

Right Elbow

At the August 2016 Board hearing, the Veteran testified that he injured his right elbow around 1990 or 1991 in service, as a result of playing racquetball.  He reported being treated for his injury in Fort Carson.  He added that he received three to six months of therapy, but could not remember the hospital.  He stated that he later received additional therapy.

Service treatment records show treatment for right elbow pain.  A December 1991 note reflects complaints of right elbow pain since a September 1991 bicycle injury.  X-rays at the time were normal.  The examiner diagnosed right tennis elbow.  A February 1992 note continued this diagnosis and referenced racquetball.

The Veteran underwent a VA examination for his right elbow in February 2013.  The VA examiner noted a 1991 in-service diagnosis of lateral epicondylitis (tennis elbow), thought to be due to repetitive movements during racquetball.  The examiner indicated that the Veteran currently had symptoms of right elbow pain.  He stated that an MRI of the cervical spine revealed disc disease and that electrodiagnostics revealed nerve disease affecting this area.  The examiner opined that the Veteran's current symptoms appeared to be due to cervical radiculopathy and less likely than not related to service, to include the in-service tennis elbow.  Nevertheless, the examiner stated that an MRI of the right elbow had been requested.  Such MRI was conducted in March 2013, after which VA sought an addendum opinion.  In May 2013, a different VA examiner noted that the MRI identified a tear on the extensor tendon.  The examiner stated that this injury was from overuse of the dominant arm.  The MRI also revealed effusion.  According to the VA examiner, this implied an acute inflammatory response.  In view of the above, the examiner characterized the Veteran's current right elbow condition as tear on the extensor tendon with effusion.  He opined that the current condition is less likely than not caused by the 1991 in-service injury, which occurred at least two decades earlier.  The Board finds that this opinion lacks a clear medical explanation.  The opinion is only based on the amount of time that has passed since the reported in-service injury.  Therefore, an adequate opinion is not of record.

In August 2016, the Veteran submitted a letter from a private physical therapist.  The author stated that she had seen the Veteran and reviewed his chart and that the Veteran was followed by their clinic for a low back condition.  She indicated that the Veteran had mentioned complaints of chronic lateral epicondylitis since injuries sustained in service in September 1991, as noted by an Army physician on December 2, 1991.  The author did not provide a medical rationale for her opinion.  
As such, the Board deems the bare opinion without an explanation insufficient to establish a causal nexus.  Further, it is unclear whether the Veteran has a current diagnosis of lateral epicondylitis and this should be addressed on remand.  

In view of the above, the Board finds that VA should schedule for a new VA examination.  The examiner should identify any current right elbow disability, to include tennis elbow, and provide an opinion as to whether it is related to service, to include the documented injuries in service.

Respiratory Disability

The Veteran raised the issue of service connection for a respiratory disability, characterized as COPD and lung tumor, in a June 2007 claim.  He believes that his claimed lung disability is related to exposure to burn pits, dust, and other environmental hazards during service in Iraq, where his occupation specialty was motor transportation.  See November 2008 notice of disagreement; August 2016 Board hearing transcript.  In a May 2010 statement, he stated that he had lung issues in Iraq and that a tumor was discovered within a year after service during a post-deployment Army physical examination.  At the August 2016 Board hearing, the Veteran stated that he was diagnosed with pulmonary embolism in 2011 and was currently being treated for it.  He also stated that, during a post-deployment examination, a nurse noticed that he and his fellow service members were coughing.  Until then, the Veteran had not realized the severity of his cough.  He stated that he talked about this with his physician and that the latter saw a nexus.

Service treatment records show complaints of persistent cough and a diagnosis of bronchitis in May 2003.  This episode of bronchitis is also reflected in an October 2007 report of medical history.  The October 2007 report of medical history also reflects a reported history of frequent cough during and since deployment to Kuwait and Iraq.  See service treatment records received October 6, 2016, at 156.  The same report notes a tumor on the left lung, described as likely benign, in 2007.

VA treatment records show a left upper lobe nodule, likely a granuloma, confirmed by CT scan on February 2007.  A follow-up CT scan of May 2007 reflected no significant change in the nodule.  See VA treatment records received July 16, 2007.  Such records also show treatment for, and a diagnosis of, pulmonary embolism.  See, e.g., November 2011 oncology note (in CAPRI records received September 12, 2012) (in Virtual VA).  They also show treatment for chronic cough as recently as August 2016.  See service treatment records received October 6, 2016 at 663.  

In view of the above, the Board finds that a VA examination is warranted.  Such examination has not been provided in this case.  In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Outstanding VA Treatment Records 

At the August 2016 Board hearing, the Veteran stated that he receives all his medical treatment from the VA facility in Fresno, California.  Although the record includes VA treatment records from as recent as August 2016 (see service treatment records received October 6, 2016 at 663), it is unclear whether all relevant VA treatment records have been associated with the claims file.  In fact, the record suggests that VA's last effort to obtain new VA treatment records was in 2013.  On remand, VA should make sure that all VA treatment records have been obtained.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed back, right elbow, and respiratory disabilities.  The examiner should review of the claims file to become familiar with the pertinent medical history of each disorder and the review should be noted in the examiner's report. 

The examiner should respond to the following:

   (a)  For the claimed low back disability:

(1)  Identify any current low back disabilities.  Please note that VA treatment records reflect a history of low back pain, diagnosed as lumbago.

(2)  Is any current low back disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note that service treatment records show complaints of, and treatment for, chronic low back pain in May 1992 and July 1995.  Please consider and discuss, as appropriate, the August 2016 opinion from a private physical therapist that suggests a nexus between current symptoms and service.

   (b)  For the claimed right elbow disability:
   
(1)  Identify any current right elbow disabilities, to include lateral epicondylitis (tennis elbow).

(2)  Is any current right elbow disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note that service treatment records show complaints of, and treatment for, right tennis elbow between December 1991 and February 1992 as a result of bicycle and racquetball injuries.  Please consider and discuss, as appropriate, the August 2016 opinion from a private physical therapist that suggests a nexus between current symptoms and service.
   
   (c)  For the claimed respiratory disability:
   
(1)  Identify any current respiratory disabilities.  Please note that VA treatment records show a diagnosis of pulmonary embolism in 2011 and complaints of chronic cough.  Please also consider the Veteran's assertion that he was diagnosed with lung cancer within a year after service during a post-deployment Army physical examination and the October 2007 report of medical history that alludes to a left lung tumor, described as likely benign.

(2)  Is any current respiratory disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note that service treatment records show complaints of persistent cough and a diagnosis of bronchitis in May 2003.  In addition, an October 2007 report of medical history reflects a history of frequent cough during and since deployment to Kuwait and Iraq.  See service treatment records received October 6, 2016, at 156.  Please consider and address the Veteran's contention that the claimed disability is related to exposure to environmental hazards, such as burn pits and dust, during service in South West Asia.

If not, is any current respiratory disability at least as likely as not proximately due to a service-connected disability, to include pancreatic cancer?  If not, then is it at least as likely as not that the current disability has been aggravated (permanently worsened beyond it natural progression) by a service-connected disability, to include pancreatic cancer?

Each examiner should provide a comprehensive rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


